Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-58,60-87,91-119,122-183 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-10-21.
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 59,90,120,121  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nou (US 2006/0033615).
Nou discloses a method comprising receiving telematics data produced by a telematics sensor device  14 at a vehicle (par. 36), using a safety trigger related to the vehicle indicative of a sensing value larger than a preset value indicative of a collision (par. 36), in response to the detected collision, activating a second telematics device in the form of a camera to produce additional telematics data (pars. 36,39,50), except for particularly stating that the safety trigger is a personal safety trigger.
However, since Nou teaches that the safety trigger is a value larger than a predetermined value, it would have been obvious to one of ordinary skill in the art that the value could have been a “personal” trigger based on the particular vehicle in use, different vehicles having different threshold values of collision based on particular safety equipment installed on the vehicle .
Regarding claim 90, Nou teaches use of processor 11, storage12 and camera 22.
.
3.	Claims 88,89 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Callis and Polt disclose systems for activating vehicle camera in event of collision.
5.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689